Case: 11-31176       Document: 00511934806         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-31176
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

GLENN METZ, Also Known as Shorty, Also Known as Jeeper,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:11-CV-1698




Before SMITH, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*


       Glenn Metz, federal prisoner # 28118-048, is serving a life sentence and
has convictions of conducting a continuing criminal enterprise (“CCE”) and pos-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31176   Document: 00511934806      Page: 2   Date Filed: 07/26/2012

                                  No. 11-31176

sessing cocaine with intent to distribute. Invoking 28 U.S.C. § 2241, he sued to
challenge his convictions and sentence, and the district court dismissed the suit
after determining that it should be construed as an unauthorized, successive 28
U.S.C. § 2255 motion.
      This court is now presented with Metz’s request for a certificate of appeal-
ability (“COA”), but one is not needed, because he sought relief under § 2241. See
Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005). The motion for a
COA is DENIED as unnecessary.
      Because Metz’s claims do not relate to the execution of his sentence, the
district court did not err by recharacterizing his putative § 2241 petition as a
§ 2255 motion. See id.; Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).
Insofar as Metz argues that he should be permitted to proceed under the savings
clause of § 2255 because of his reliance on DePierre v. United States, 131 S. Ct.
2225 (2011), and Richardson v. United States, 526 U.S. 813 (1999), that argu-
ment is unavailing, because those decisions do not show that he was convicted
of a nonexistent offense. See Wilson v. Roy, 643 F.3d 433, 434-35 (5th Cir. 2011),
cert. denied, 132 S. Ct. 1062 (2012); Christopher v. Miles, 342 F.3d 378, 382 (5th
Cir. 2003); Jeffers v. Chandler, 253 F.3d 827, 830-31 (5th Cir. 2001); § 2255(e)
      The judgment is AFFIRMED.




                                        2